     Case 2:16-cv-02549-JAM-AC Document 51 Filed 04/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       BRIAN KAKOWSKI,                               No. 2:16-cv-2549 JAM AC P
12                       Plaintiff,
13            v.                                       ORDER TO SHOW CAUSE
14       COUNTY OF SACRAMENTO, et al.,
15                       Defendants.
16

17           On March 3, 2020, counsel for sole defendant Fuhrman1 filed a “Notice of Settlement”

18   informing the court that the parties had “reached a tentative settlement in this case” and would

19   advise the court “[o]nce a fully executed settlement agreement is finalized;” defense counsel

20   “anticipate[d] filing a Stipulation for Dismissal within 30 days.” ECF No. 48. Based on this

21   representation, the court vacated a scheduled settlement conference. ECF No. 49. Thereafter

22   plaintiff filed a statement acknowledging that the parties had reached a settlement agreement.

23   ECF No. 50. However, more 30 days have passed since the parties submitted their notices of

24   settlement, without dispositional documents being file. Defense counsel will be directed to

25
     1
26     Defense counsel informed the court in defendant’s answer that defendant Firman had
     erroneously been sued herein as “Fuhrman.” ECF No. 39 at 1. The undersigned directed the
27   Clerk of Court to correct the spelling of defendant’s name on the docket, ECF No. 41 at 1, 3,
     which was completed. However, the Notice of Settlement references defendant “Fuhrman.” ECF
28   No. 48.
                                                       1
     Case 2:16-cv-02549-JAM-AC Document 51 Filed 04/29/20 Page 2 of 2

 1   submit a stipulation of dismissal or show cause why such stipulation cannot be submitted at this
 2   time. If the parties no longer agree on the terms for resolving this case, the court will schedule a
 3   new settlement conference.
 4           Accordingly, IT IS HEREBY ORDERED that, within twenty-one (21) days after the
 5   filing date of this order, defense counsel shall: (1) submit a stipulation of dismissal of this case
 6   pursuant to Rule 41(a)(1)(ii), OR (2) show cause why such stipulation cannot be submitted at this
 7   time.
 8   DATED: April 29, 2020
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
